DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This action is in response to communication(s):
Application filed on 1/11/2021 with priority date of 10/1/2013 based on ancestral application 14/504066 now Patent No. 10158586, and 16/192641, now Patent No. 10931606, and Foreign application KR10-2013-0117439 with priority date 10/1/2013.

The status of the claims is as follows: 
Claims 1-20 are pending and have been considered below.
Claims 1, 8, and 15 are independent claims.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are non-provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 5, 8-9, 6-7, 10, 14, 17-18, 15-16 of the US Patent No. 10931606 (Kim), in view of Eren et al. (US Pub 20070233801, hereinafter Eren). Although the conflicting claims are not identical, they are not patentably distinct from each other as shown below. This is a non-provisional nonstatutory double patenting rejection because the patentably indistinct claims have already been patented. 
Claims 1-15 of the instant application are compared to claims 1, 5, 8-9, 6-7, 10, 14, 17-18, 15-16 of the US Patent No. 10931606 in the following table:
Instant Application
US Patent No. 10931606 
(Kim)
Claim 1.
A mobile terminal comprising: 

a wireless transceiver;  

a controller configured to:

cause the touchscreen to display a chat display region of a message application for a correspondent party; 

cause the touchscreen to display a first message input region which comprises a first input window to input a first outgoing message and a first send button; 




cause the touchscreen to display a second message input region which comprises a second input window to input a second outgoing message and a second send button; 

cause the touchscreen to display the chat display region, the first message input region, and the second message input region, simultaneously; 
	

cause the wireless transceiver to transmit the first outgoing message to the correspondent 





cause the wireless transceiver to transmit the second outgoing message to the correspondent party in response to a second input to the second send button; and 

cause the touchscreen to concurrently display an incoming message from the correspondent party, the transmitted first outgoing message, and the transmitted second outgoing message in the chat display region.



A mobile terminal comprising: 

a wireless communication unit configured to communicate with an external device; 
a controller configured to: 

cause the touchscreen to display a first input message of a messaging application in a first message input window; 

receive an incoming message of the messaging application from the external device, via the wireless communication unit, while the first input message is displayed in the first message input window and cause the touchscreen to display the received incoming message; 

cause the touchscreen to display a second input message of the messaging application inputted after receiving the incoming message in a second message input window, wherein the second message input window is generated as the second input message is inputted after receiving the message; and 




cause the wireless communication unit to transmit only the first input message or the second input message to the external device or the second input message displayed in the second message input window, 













wherein the input is received while the first input message is displayed in the first message input window and the second input message is displayed in the second message input window.

Claim 1.
A mobile terminal comprising: 
a touchscreen; 
a wireless transceiver;  

a controller configured to:

cause the touchscreen to display a chat display region of a message application for a correspondent party; 

cause the touchscreen to display a first message input region which comprises a first input window to input a first outgoing message and a first send button; 




cause the touchscreen to display a second message input region which comprises a second input window to input a second outgoing message and a second send button; 

cause the touchscreen to display the chat display region, the first message input region, and the second message input region, simultaneously; 
	

cause the wireless transceiver to transmit the first outgoing message to the correspondent party in response to a first input to the first send button; 





cause the wireless transceiver to transmit the second outgoing message to the correspondent party in response to a second input to the second send button; and 

cause the touchscreen to concurrently display an incoming message from the correspondent party, the transmitted first outgoing message, and the transmitted second outgoing message in the chat display region.

Claim 2.
The mobile terminal of claim 1, 
wherein the first input is received while the first outgoing message is displayed in the first message input region, and the second input is received while the second outgoing message is displayed in the second message input region.


A mobile terminal comprising: 
a touchscreen; 
a wireless communication unit configured to communicate with an external device; 
a controller configured to: 

cause the touchscreen to display a first input message of a messaging application in a first message input window; 

receive an incoming message of the messaging application from the external device, via the wireless communication unit, while the first input message is displayed in the first message input window and cause the touchscreen to display the received incoming message; 

cause the touchscreen to display a second input message of the messaging application inputted after receiving the incoming message in a second message input window, wherein the second message input window is generated as the second input message is inputted after receiving the message; and 




cause the wireless communication unit to transmit only the first input message or the second input message to the external device in response to an input for selectively transmitting one of the first input message displayed in the first message input window or the second input message displayed in the second message input window, 














wherein the input is received while the first input message is displayed in the first message input window and the second input message is displayed in the second message input window.

The mobile terminal of claim 1, wherein the first outgoing message in the first message input region is editable independently from the second outgoing message in the second message input region.
Claim 5. 
The mobile terminal of claim 1, wherein the first input message in the first message input window is editable independently from the second input message in the second message input window.
Claim 4.




The mobile terminal of claim 1, wherein the first outgoing message is a text inputted via a virtual keypad.
Claim 9. 
The mobile terminal of claim 1, wherein the first input message is a text inputted via a virtual keypad.
Claim 6. 
The mobile terminal of claim 1, wherein the controller is further configured to display a file attachment button for the first message input region.
Claim 6. 
The mobile terminal of claim 1, wherein the first message input window is displayed together with a first file attachment button and a first send button, and the second message input window is displayed together with a second file attachment button and a second send button.
Claim 7. 
The mobile terminal of claim 6, wherein the first outgoing message comprises an icon of a file selected via the first file attachment button.
Claim 7. 
The mobile terminal of claim 6, wherein the first input message comprises an icon of a file selected via the first file attachment button.
Claim 8.
A method of controlling a mobile terminal, the method comprising:



displaying, via the touchscreen, a first message input region which comprises a first input window to input a first outgoing message and a first send button;




displaying, via the touchscreen, a second message input region which comprises a second input window to input a second outgoing message and a second send button;

displaying, via the touchscreen, the chat display region, the first message input region, and the second message input region, simultaneously;


transmitting, via a wireless transceiver of the mobile terminal, the first outgoing message to the correspondent party in response to a first input to the first send button;




transmitting, via the wireless transceiver, the second outgoing message to the correspondent party in response to a second input to the second send button; and

concurrently displaying, via the touchscreen, an incoming message from the correspondent party, the transmitted first outgoing message, and the transmitted second outgoing message in the chat display region.

 

A method of controlling a mobile terminal, the method comprising: 



receiving, via wireless communication, an incoming message of the messaging application from an external device while the first input message is displayed in the first message input window; displaying, via the touchscreen, the received incoming message; 

displaying, via the touchscreen, a second input message of the messaging application inputted after receiving the incoming message in a second message input window, wherein the second message input window is generated as the second input message is inputted after receiving the incoming message; and 



transmitting, via wireless communication, only the first input message or the second input message to the external device in response to an input for selectively transmitting one of the first input message displayed in the first message input window or the second input message displayed in the second message input window, 











wherein the input is received while the first input message is displayed in the first message input window and the second input message is displayed in the second message input window.

Claim 8.
A method of controlling a mobile terminal, the method comprising:

displaying, via a touchscreen of the mobile terminal, a chat display region of a message application for a correspondent party;

displaying, via the touchscreen, a first message input region which comprises a first input window to input a first outgoing message and a first send button;




displaying, via the touchscreen, a second message input region which comprises a second input window to input a second outgoing message and a second send button;

displaying, via the touchscreen, the chat display region, the first message input region, and the second message input region, simultaneously;


transmitting, via a wireless transceiver of the mobile terminal, the first outgoing message to the correspondent party in response to a first input to the first send button;




transmitting, via the wireless transceiver, the second outgoing message to the correspondent party in response to a second input to the second send button; and

concurrently displaying, via the touchscreen, an incoming message from the correspondent party, the transmitted first outgoing message, and the transmitted second outgoing message in the chat display region.

Claim 9.
The method of claim 8, wherein the first input is received while the first outgoing message is displayed in the first message input region, and the second input is received while the second outgoing message is displayed in the second message input region. 


A method of controlling a mobile terminal, the method comprising: 

displaying, via a touchscreen of the mobile terminal, a first input message of a messaging application in a first message input window; 

receiving, via wireless communication, an incoming message of the messaging application from an external device while the first input message is displayed in the first message input window; displaying, via 

displaying, via the touchscreen, a second input message of the messaging application inputted after receiving the incoming message in a second message input window, wherein the second message input window is generated as the second input message is inputted after receiving the incoming message; and 



transmitting, via wireless communication, only the first input message or the second input message to the external device in response to an input for selectively transmitting one of the first input message displayed in the first message input window or the second input message displayed in the second message input window, 













wherein the input is received while the first input message is displayed in the first message input window and the second input message is displayed in the second message input window.

The method of claim 8, wherein the first outgoing message in the first message input region is editable independently from the second outgoing message in the second message input region.
Claim 14. 
The method of claim 10, wherein the first input message in the first message input window is editable independently from the second input message in the second message input window.
Claim 11. 
The method of claim 8, wherein the chat display region is separate from the first message input region and the second message input region.

Claim 17. 
The method of claim 10, wherein the received message is displayed in a chat display region that is separate from the first message input window and the second message input window.
Claim 12. 
The method of claim 8, wherein the first outgoing message is a text inputted via a virtual keypad.
Claim 18. 
The method of claim 10, wherein the first input message is a text inputted via a virtual keypad.
Claim 13. 


and the second message input window is displayed together with a second file attachment button and a second send button.

The method of claim 13, wherein the first outgoing message comprises an icon of a file selected via the first file attachment button.
Claim 16. 
The method of claim 15, wherein the first input message comprises an icon of a file selected via the first file attachment button.
Claim 15.
A machine-readable non-transitory medium having stored thereon machine- executable instructions for displaying a message application, the instructions comprising:

displaying a chat display region of a message application for a correspondent party; 

displaying a first message input region which comprises a first input window to input a first outgoing message and a first send button;






and a second send button;

displaying the chat display region, the first message input region, and the second message input region, simultaneously;



transmitting the first outgoing message to the correspondent party in response to a first input to the first send button;






transmitting the second outgoing message to the correspondent party in response to a second input to the second send button; and

concurrently displaying an incoming message from the correspondent party, the transmitted first outgoing message, and the transmitted second outgoing message in the chat display region.




 

A method of controlling a mobile terminal, the method comprising: 



displaying, via a touchscreen of the mobile terminal, a first input message of a messaging application in a first message input window; 

receiving, via wireless communication, an incoming message of the messaging application from an external device while the first input message is displayed in the first message input window; displaying, via the touchscreen, the received incoming message; 

via the touchscreen, a second input message of the messaging application inputted after receiving the incoming message in a second message input window, wherein the second message input window is generated as the second input message is inputted after receiving the incoming message; and 



transmitting, via wireless communication, only the first input message or the second input message to the external device in response to an input for selectively transmitting one of the first input message displayed in the first message input window or the second input message displayed in the second message input window, 











wherein the input is received while the first input message is displayed in the first message input window and the second input message is displayed in the second message input window.


All limitations and elements in claims 1-15 of the instant application are found in claims 1, 5, 8-9, 6-7, 10, 14, 17-18, 15-16 of US Patent 10931606 (Kim) except for the first message input region comprises “a first send button” (claims 1, 2, 8, 9, 15), a second message input region comprises “a second send button“(claims 1, 2, 8, 9, 15), “transmitting, via the wireless transceiver, the second outgoing message to the correspondent party in response to a second input to the second send button” (claims 1, 2, 8, 9, 15),  “concurrently displaying, via the touchscreen, an incoming message from the correspondent party, the transmitted first outgoing message, and the transmitted second outgoing message in the chat display region” (claims 1, 2, 8, 9, 15), and “and the second input is received [while the second outgoing message is displayed in the second message input region]” (Claim 2, 9). 
However, Eren teaches a first message input region with “a first send button” (Fig. 1, 121, [0020-0023]), a second message input region comprises “a second send button“(Fig. 1, 131, [0020-0024]), “transmitting, via the wireless transceiver, the second outgoing message to the correspondent party in response to a second input to the second send button” (Fig. 1, [0023-0024] user can send messages in each sub-window by using the “send” button in each respective sub-window such as message in the first input window 120 and message in the second input window 130),  “concurrently displaying, via the touchscreen, an incoming message from the correspondent party, the transmitted first outgoing message, and the transmitted second outgoing message in the chat display region” ([0020, 0035, 0040] messages sent to the corresponding partner(s) in the message conversation are displayed in the IM conversation), and “and the second input is received [while the second outgoing message is displayed in the second message input region]” (Fig. 1, [0023-0024] user can send message in the second input window 130 while the cached message is displayed). 


Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: MOBILE TERMINAL AND METHOD OF CONTROLLING THEREFOR FOR SELECTIVELY SENDING MESSAGES USING MULTIPLE MESSAGE INPUT WINDOWS


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-15 are rejected under 35 U.S.C. 103 as being as being unpatentable over Eren et al. (US Pub 20070233801, hereinafter Eren, from IDS), in view of Park et al. (US Pub 20120072856, hereinafter Park).

Per claim 2, Eren teaches:
A mobile terminal comprising: ([0002] Fig. 4, system includes laptop, web enabled phone);
… 
a wireless transceiver; ([0046] Fig. 4: network adapter such as wireless adapter is part of the system);
a controller configured to: ([0044] Fig. 4 shows processor 412);
	cause the ([0020] Fig. 1 shows an instant messaging GUI 100 – chat display region – for displaying messages of the IM conversation from a correspondent part);
	cause the ([0020] Fig. 1 shows a first message input region 120 with a first input window 120 for inputting outgoing message and a first send button 121);
	cause the ([0021] Fig. 1 shows a second message input region 130 with a second input window 130 for inputting a second outgoing message and a second send button 131);
	cause the (Fig. 1 shows the chat display region 100, first message input region 120, second message input region 130 simultaneously);
	cause the wireless transceiver to transmit the first outgoing message to the correspondent party in response to a first input to the first send button; ([0023] 
	cause the wireless transceiver to transmit the second outgoing message to the correspondent party in response to a second input to the second send button; and ([0024] user Doug may press “send” button 131 to send the second message in input region 130 to the correspondent party);
	cause the ([0020, 0037, 0040] Fig. 3: flow chart shows at step 355 message is sent to the correspondent partner(s) and displayed in the instant messaging GUI as IM conversation; or user can drag and drop a pending message into a conversation GUI).

	Although Eren teaches a messaging application with multiple message input windows to cache unsent message fragments to be sent later ([0017]), Eren does not explicitly teach “a touchscreen” as part of the mobile terminal.
	However, Park teaches “a touchscreen” ([0063, 0065], the input and output display can be a touchscreen).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date, having both Eren and Park before them to substitute a touchscreen as taught by Park for the generic input/output mechanism of Eren. Because both Eren and Park teach system with user input/output mechanism, it would have been obvious to one skilled in the art to substitute one known method for the other to achieve the predictable result of including a touchscreen for display and user input as part of the system.  See KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 85 USPQ2d 1385, 1396 (2007); and MPEP 2143(I)(B).

Per claim 2, Eren further teaches:
The mobile terminal of claim 1, wherein the first input is received while the first outgoing message is displayed in the first message input region, and the second input is received while the second outgoing message is displayed in the second message input region. ([0020-0025] Fig. 1 shows that the first outgoing message is displayed in input region 120 and the second outgoing message is displayed in input region 130 before these two outgoing messages are sent using the “send” button at 121 and the “send” button at 131).

Per claim 3, Eren further teaches:
The mobile terminal of claim 1, wherein the first outgoing message in the first message input region is editable independently from the second outgoing message in the second message input region. ([0022-0023] Fig. 1 shows that first message input region 120 contains the first outgoing message and the second message input region 130 contains the second outgoing message, where the input region 120 enables the first outgoing message to be edited independently from the second outgoing message in 130).

Per claim 4, Eren further teaches: 
The mobile terminal of claim 1, wherein the chat display  region is  separate  from  the  first  message  input  region  and  the  second   message  input region. ([0020] Fig. 2 shows that the chat display region with message history 110-112 are separate from the first message input region 120 and second message input region 130).

Per claim 5, Eren does not teach a virtual keypad; Park teaches:
The mobile terminal of claim 1, wherein the first outgoing message is a text inputted via a virtual keypad. ([0086] user can input a message to into the input window 232 by using a digital keyboard displayed on the user interface 200 as shown in Fig. 2).
	Park and Eren are analogous art because they both teaching user interface for messaging applications. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having the teachings of Eren and Park before him/her, to modify the teachings of Eren to include the teachings of Park to enable a virtual keypad for input. One would be motivated to make the combination, with a reasonable expectation of success, because it 

Per claim 6, Eren does not explicitly teach a file attachment button for the message input region; Park teaches:
The mobile terminal of claim 1, wherein the controller is further configured to display a file attachment button for the first message input region. ([0087] Fig. 2 shows a file attachment button 233 the user can select to attach files to a message).
	Park and Eren are analogous art because they both teaching user interface for messaging applications. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having the teachings of Eren and Park before him/her, to modify the teachings of Eren to include the teachings of Park to include an attachment button in the message input region. One would be motivated to make the combination, with a reasonable expectation of success, because it would provide users with ability to attach different files to input messages, enriching the user experience with file sharing and multimedia attachments. 

Per claim 7, Eren does not teach a file icon as part of the outgoing message; Park further teaches:
The mobile terminal of claim 6, wherein the first outgoing message comprises an icon of a file selected via the first file attachment button. ([0120, 0122-0123] Fig. 4(b) shows an attached file icon 470 as a part of an outgoing message in the input window 440 in response to user selection of the attachment button 450 prior to attach a file).
	Park and Eren are analogous art because they both teaching user interface for messaging applications. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having the teachings of Eren and Park before him/her, to modify the teachings of Eren to include the teachings of Park to include an attachment file icon in the message input region. One would be motivated to make the combination, with a reasonable 

Per claim 8, claim 8 is a method claim that contains limitations that are substantially the same as claim 1, and is likewise rejected.

Per claim 9-14, claim 9-14 contain limitations that are substantially the same as claims 2-7, and are likewise rejected.

Per claim 15, claim 15 is a medium claim ([0042-0044] Fig. 4 storage 430) that contains limitations that are substantially the same as claim 1, and is likewise rejected.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

US Patent Application Publications
US 20140181215 A1
Omoko; Chukwunonso
Method for performing messaging over network during chat session between two users over network, involves engaging in messaging conversation over communication network, and selecting text input box for sending contained message
US 20160313913 A1
LEEM; Chaesung et al.
Mobile terminal for facilitating data and voice communications, comprises a wireless communication unit that performs wireless communication, and touchscreen that displays information and senses a touch input


Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.

The examiner requests, in response to this Office action, support by shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections, See 37 CFR 1.111(c).

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phoebe Pan whose telephone number is (571)270-7794. The examiner can normally be reached M-F 9am-6pm. The examiner can also be reached via fax at 571-270-8794, or via email at phoebe.pan@uspto.gov. However, the Examiner cannot send or reply to emails unless the Applicant files an authorization to conduct internet communications through the following form: 
Form SB/439: https://www.uspto.gov/sites/default/files/documents/sb0439.pdf.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached at 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/PHOEBE X PAN/Examiner, Art Unit 2176         

/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176